150 U.S. 111 (1893)
BALL AND SOCKET FASTENER COMPANY
v.
KRAETZER.
No. 58.
Supreme Court of United States.
Argued October 27, 1893.
Decided November 6, 1893.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF MASSACHUSETTS.
*113 Mr. Thomas William Clarke for appellant.
Mr. John R. Bennett, (with whom was Mr. W.B.H. Dowse on the brief,) for appellee.
MR. JUSTICE BROWN, after stating the case, delivered the opinion of the court.
The invention of Mead consists of a glove fastener having on the button side a knob with a shank to it, which passes *114 through two washers, one of which washers is above and the other below the glove fabric, and the shank is upset on the lower side of the lower washer. The swell of the knob is sufficient to allow of an engagement with the clasp or spring sides of the button-hole member of the fastener. This button-hole member, which is the one alleged to be infringed, consists of an imperforated cap or button-head, F, and an elastic socket, D. The button-head F consists of three parts, a solid cap, F, an interior disk, E, perforated at the centre, and the attaching eyelet l descending from it. A modification of this portion of the device is shown in Fig. 12, wherein the imperforated cap or button-head, F, is omitted, the button-head consisting simply of a dished washer, E. In this form, which is as efficient and much cheaper, the eyelet is made flush with the exterior surface of the disk, E. In order to present a more perfect

finish, and at the same time to prevent the edges thereof from catching, the patentee forms an annular depression in the top of disk E, to a depth equal to the thickness of the metal forming the eyelet. Thus a smooth exterior surface is secured.
In both forms of his device, illustrations of which are here given, the dished washer is necessarily present, because it is the thing which, by being riveted to the spring-mouth socket, serves to fasten the structure to the glove-flap, the leather of which is squeezed by the exterior of the socket against the interior of the button-head or dished washer E.
The socket, D, consists of a cup-shaped washer with spheroidally-curved wings. The cup-shaped washer, with its wings curved slightly inward at their lower edges, and thus presenting a contracted but outwardly-yielding mouth, constitutes *115 the spring-socket for receiving and holding the knob. The upper part of this socket is perforated at its centre to receive the rivet or eyelet projecting downward from the upper portion of the cap. In the application of this fastener to a glove fabric, a hole is pierced in the fabric large enough for the passage of the eyelet, and the two hemispheroidal metallic surfaces, one of which surfaces is the outside of the upper part of the socket, and the other of which is the inside of the cap or exterior piece, are for some considerable distance parallel to each other, and thus the fabric of the glove is stretched into a dome shape, by being compressed or nipped between the back of the socket and the inside of the cap, and is firmly held by this engagement.
It is admitted that Mead did not invent this spring socket, nor the perforation at its centre; and while he did not invent the attachment of that socket to the fabric by a flat washer, the surface of which lay in a line parallel to the tangent line of the upper surface of the dome of the socket, it is claimed that he did invent the application of a curved or cup-shaped cap in the place where the flat washer had previously been.
In the Kraetzer patent, the button-hole member, of which an illustration is given below, consists of a perforated top shell

or cap, A, with a central opening, B, which is surrounded by an annular depression or countersunk cavity. The opening, B, is adapted to receive the upper end of a spring shell, which has an annular shoulder, E, at its base, and a contracted neck at its top. The spring which engages the button member of the Kraetzer fastener is a coiled-wire ring, split on one side, so as to expand as the button passes through it. This spring ring is loosely held in its chamber. The spring chamber is *116 composed of two pieces of metal united around their edges, one of which has a tubular extension which passes through the fabric and is engaged with a cap or button-head on the other side of the fabric.
In the Mead socket the resiliency of the button-hole member is in the socket itself, which is directly attached to the fabric. In the Kraetzer fastener the part which engages the button-head or stud serves no other purpose whatever, but rests loosely in the chamber of its holder. This holder or shell is clamped permanently and firmly to the fabric, and is never expanded or contracted as in the Mead socket. In engaging and disengaging the fastener, the wire ring alone expands and contracts.
From this statement of the construction of the two devices, which can be made more apparent by a comparison of the drawings, it is very evident that they are constructed upon different principles and operated in a wholly different manner.
But it is claimed that an elastic mouth, combined with and firmly united to a dome, the mouth and dome being situated wholly on the under side of the flap and secured by a button-head wholly upon the upper side of the flap, was not known in the art prior to the Mead patent, and that the effect of this is, taken in connection with the fact that the hole in the flap need not be any larger than the diameter of the rivet, as stated by the plaintiff's expert, "that the spring socket presses the glove leather upward into the button-head, and squeezes the leather against the inner surface of the button-head." If this feature be an advantage, as now claimed, it is strange that no allusion is made to it in the specifications; and in his testimony the patentee stated directly that in describing his invention as set forth in his patent, in the attachment of the fastener to the fabric, he did not contemplate any stretching of the leather, or that the hole in the fabric should be of any particular size, or any other effect than is produced when two parts are fastened together by an eyelet. On the contrary, it would appear that this squeezing of the leather could only take place where the disked washer or cap was used, and in his specifications the patentee states that "the disk, E, may *117 be a flat plate, but, in the present instance, I have shown its outer edge or circumference bent in order to approximate to the general shape of the button-head when the latter is pressed into its finished form," and thus it strengthens said cap. This would indicate that the advantage now claimed of a tighter compression of the leather was not originally within the contemplation of the patentee, but is an afterthought, suggested by his inability to make out a case against the defendant of an infringement of the spring portion of the socket.
Applying these considerations to the different claims of the patent, it is quite evident that there is no infringement of the fourth claim, which includes as an element the imperforated button-head, F, which is not found in the Kraetzer patent.
It is equally clear that there is no infringement of the seventh claim, since the Kraetzer device has not "the hollow socket, D," but a socket of a wholly different construction, operating in a different manner, and depending for its elasticity, not upon the peculiar inwardly projecting wings of the Mead socket, but upon a ring concealed within its walls. Neither has it the eyelet l, unless the tapering upper end of the spring shell of the Kraetzer patent can be regarded as an equivalent.
The charge of infringement must rest, then, upon the sixth claim, which is for "a member of a fastening device consisting of a hollow socket in combination with a rivet and button-head, whereby it is centrally attached to the fabric, substantially as set forth." While, by construing the "hollow socket" broadly as including every kind of a hollow socket appropriate for that purpose, and by construing the upper part of such socket as equivalent to the rivet, l, of the Mead patent, it would be possible to make out a literal infringement, yet we do not think the patentee is entitled to such a broad construction of his claim, in view of the fact that the only function obtained by the defendant in the use of his combination is that of squeezing the leather upward into the button-head  a function of very doubtful advantage, and apparently of no value to the Kraetzer device, and one never contemplated by Mead or alluded to in his specification. We think it too frail *118 a support to hang a charge of infringement upon. When the essential operation of the two devices is so different there is no equity in charging infringement upon the defendant by an apparently accidental adoption of an immaterial feature of the plaintiff's patent.
We are, therefore, of opinion that the court below committed no error in its disposition of the case; but, in view of the fact that the appellee has seen fit to encumber the record with copies of some fifty immaterial patents, we think it a proper case for the application of the 10th rule, which authorizes us (paragraph 9) to impose costs upon an appellee guilty of requiring unnecessary parts of the record to be printed, and that he should be charged with half the cost of printing the record in this case. "Care should be taken that costs are not unnecessarily increased by incorporating useless papers, and that the case is presented fairly and intelligently." Railway Co. v. Stewart, 95 U.S. 279, 284. With this qualification the decree is
Affirmed.